 1

 2

 3

 4

 5

 6

 7

 8
                                       UNITED STATES OF AMERICA
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
                                             OAKLAND DIVISION
11
     UNITED STATES OF AMERICA,              )               Case No. CR 19-0001 JST
12                                          )
                             Plaintiff,     )               [PROPOSED] PRELIMINARY ORDER OF
13                                          )               FORFEITURE
                 v.                         )
14                                          )
     DARNELL YATES,                         )
15                                          )
                             Defendant.     )
16   _______________________________________)

17          Having considered the application for a preliminary order of forfeiture filed by the United States,
18 and the plea agreement entered on May 24, 2019, wherein the defendant Darnell Yates agreed to

19 forfeiture, and good cause appearing,

20          IT IS HEREBY ORDERED that the following property is forfeited to the United States pursuant
21 to Title 18, United States Code, Section 924(d)(1), Title 28, United States Code, Section 2461(c) and the

22 procedures outlined in Rule 32.2 of the Federal Rules and Criminal Procedure and Title 21, United

23 States Code, Section 853:

24          •   One (1) 9 millimeter Taurus semiautomatic pistol bearing serial number TLP01867;
25          •   All ammunition seized in or with the above firearm, including ten (10) rounds of 9 millimeter
26              ammunition found inside the firearm;
27

28

     [PROPOSED] PRELIMINARY ORDER OF FORFEITURE
     CR 19-0001 JST                          1
 1          IT IS FURTHER ORDERED that the United States, through its appropriate agency, shall seize

 2 the forfeited property forthwith and publish for at least thirty days on the government website

 3 www.forfeiture.gov a notice of this Order, notice of the government=s intent to dispose of the property in

 4 such manner as the Attorney General may direct, and notice that any person, other than the defendant,

 5 having or claiming a legal interest in the property must file a petition with the Court and serve a copy on

 6 government counsel within thirty (30) days of the final publication of notice or of receipt of actual

 7 notice, whichever is earlier;

 8          IT IS FURTHER ORDERED that, the government may conduct discovery, in order to identify,

 9 locate, or dispose of property subject to forfeiture, in accordance with Rule 32.2(b)(3) of the Federal
10 Rules of Criminal Procedure;

11          IT IS FURTHER ORDERED that the Court will retain jurisdiction to enforce the Preliminary

12 Order of Forfeiture, and to amend it as necessary, pursuant to Federal Rule of Criminal Procedure

13 32.2(e).

14          IT IS FURTHER ORDERED that, pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal

15 Procedure, this Preliminary Order of Forfeiture shall become final as to the defendant at the time of

16 sentencing and shall be made part of the sentence and included in the judgment.

17

18                                 7th day of ________________
            IT IS SO ORDERED this _____            January     2020.

19

20                                                       _______________________________
                                                         HON. JON S. TIGAR
21                                                       United States District Judge
22

23

24

25

26

27

28

     [PROPOSED] PRELIMINARY ORDER OF FORFEITURE
     CR 19-0001 JST                          2
